483 So. 2d 475 (1986)
Reya RAHEB and Parvin Pahlevanian Raheb, Appellants,
v.
Gordon Di BATTISTO, Appellee.
No. 85-108.
District Court of Appeal of Florida, Third District.
February 11, 1986.
Rehearing Denied March 14, 1986.
Jonas & Jonas, and Daniel E. Jonas, Miami Beach, for appellants.
Hubert G. Roberts, Hialeah, and Randy K. Nestel, North Miami Beach, for appellee.
Before HUBBART, BASKIN and JORGENSON, JJ.
PER CURIAM.
After reviewing all the evidence presented at the non-jury trial conducted in *476 the court below, we conclude that there was substantial, competent evidence to support the final judgment under review. We are not persuaded, as urged, that the testimony of the plaintiff Gordon Di Battisto should have been rejected by the trial court as inherently incredible; it was the trial court's function, not ours, to weigh the testimony and evidence adduced in the cause based on its observation of the bearing, demeanor, and credibility of the witnesses appearing in the cause. We have no authority on this appeal to substitute our judgment for that of the trial court through a re-evaluation of the testimony and evidence appearing in the appellate record. Shaw v. Shaw, 334 So. 2d 13, 16 (Fla. 1976); Hill v. Coplan Pipe & Supply Co., 296 So. 2d 567, 568 (Fla. 3d DCA), cert. denied, 303 So. 2d 642 (Fla. 1974); see also Tyus v. Apalachicola Northern Railroad, 130 So. 2d 580, 583 (Fla. 1961); Hiestand v. Geier, 396 So. 2d 744, 749 (Fla. 3d DCA), pet. for review denied, 407 So. 2d 1103 (Fla. 1981).
We find no merit in the remaining points on appeal. The final judgment under review is, therefore, in all respects
Affirmed.